Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
 
Allowable Subject Matter
Claims 1-22 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “wherein the multi-joint member comprises: a first hard material part and a second hard material part sequentially arranged in a first direction and mutually combined to be rotated with respect to each other; and a soft material part comprising a first portion that is positioned between the first hard material part and the bendable part and contacts the first hard material part, wherein each of the first hard material part and the second hard material part comprises a first surface facing the bendable part and a second surface opposite to the first surface, and wherein a distance between the first surface of the first hard material part and the first surface of the second hard material part is smaller than a distance between the second surface of the first hard material part and the second surface of the second hard material part when the display device is in an unfolded state.”
Regarding independent claim 15, patentability exists, at least in part, with the claimed features of, “wherein the multi-joint member comprises: a first hard material part and a second hard material part sequentially arranged in a first direction and mutually combined to be rotated with respect to each other; and a first soft material part positioned between the first hard material part and the second hard material part, and wherein the first hard material part, the second hard material part, and the first soft material part directly contact the bendable part.”
Regarding independent claim 20, patentability exists, at least in part, with the claimed features of, “wherein the multi-joint member comprises: a first hard material part and a second hard material part sequentially arranged in a first direction and mutually combined to be rotated with respect to each other; a first soft material part positioned between the first hard material part and the second hard material part; and a second soft material part, wherein the first soft material part and the second soft material part are positioned on respective sides of the first hard material part in the first direction, wherein the first hard material part, the second hard material part, and the first soft material part contact the bendable part, and wherein the multi-joint member includes a plurality of support sides facing the bendable part, and a support side of the plurality of support sides includes a first surface of the first hard material part at a center of the support side, and a surface of the first soft material part and a surface of the second soft material part at respective sides of the first surface.”
Regarding independent claim 21, patentability exists, at least in part, with the claimed features of, “a display panel comprising a bendable area; and a panel support disposed on the display panel and comprising a member to support the bendable area, wherein the member comprises: at least two of hard material portions sequentially arranged in a first direction and comprising a first surface facing toward the bendable area in a thickness direction of the bendable area, the thickness direction crossing the first direction; and a soft material portion disposed at least partially between the first surface and the bendable area along the thickness direction.”
Regarding independent claim 22, patentability exists, at least in part, with the claimed features of,” a display panel comprising a bendable area; and a panel support disposed on the display panel and comprising a member to support the bendable area, wherein the member comprises: at least two of hard material portions sequentially arranged in a first direction; and a soft material portion disposed at least partially between two of the at least two of hard material portions and directly contacting the bendable area.”





Kauhaniemi et al US Pub No. 20150131222 A1, Zhang et al US Patent  No. 10327346 B2, as well as, Park et al US Pub No. 20170244052 A1 are all cited as teaching some elements of the claimed invention including bendable area for a flexible display. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841